Case 17-23213        Doc 33     Filed 04/16/19     Entered 04/16/19 13:36:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 23213
         Kendrall Bell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/03/2017.

         2) The plan was confirmed on 09/21/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/17/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/08/2018, 10/05/2018.

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23213             Doc 33         Filed 04/16/19    Entered 04/16/19 13:36:08              Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $550.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $550.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $527.87
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                               $22.13
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $550.00

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                       Class    Scheduled      Asserted       Allowed        Paid         Paid
 Assoc Coll                              Unsecured      1,632.00            NA            NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      4,000.00       3,363.80      3,363.80           0.00       0.00
 Comcast Cable c/o Xfinity               Unsecured          89.00           NA            NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         117.00        448.91        448.91           0.00       0.00
 Credit Control                          Unsecured          96.00           NA            NA            0.00       0.00
 Credit Management LP                    Unsecured         288.00           NA            NA            0.00       0.00
 Enhanced Recovery Co L                  Unsecured          71.00           NA            NA            0.00       0.00
 FED LOAN SERV                           Unsecured     28,062.00            NA            NA            0.00       0.00
 I C System Inc                          Unsecured      1,084.00            NA            NA            0.00       0.00
 I C System Inc                          Unsecured         116.00           NA            NA            0.00       0.00
 National Act                            Unsecured         990.00           NA            NA            0.00       0.00
 National Act                            Unsecured         967.00           NA            NA            0.00       0.00
 National Act                            Unsecured         807.00           NA            NA            0.00       0.00
 National Act                            Unsecured         626.00           NA            NA            0.00       0.00
 National Act                            Unsecured         590.00           NA            NA            0.00       0.00
 National Act                            Unsecured         274.00           NA            NA            0.00       0.00
 National Act                            Unsecured         274.00           NA            NA            0.00       0.00
 NCB Management Services Inc             Unsecured      5,592.00       5,592.96      5,592.96           0.00       0.00
 People's Gas                            Unsecured          87.00           NA            NA            0.00       0.00
 PORTFOLIO RECOVERY ASS                  Unsecured         839.00           NA            NA            0.00       0.00
 Security Finance                        Unsecured         491.00        490.62        490.62           0.00       0.00
 Speedy Cash                             Unsecured         135.00        223.92        223.92           0.00       0.00
 Speedy Cash                             Unsecured           0.00        135.01        135.01           0.00       0.00
 State Colls                             Unsecured         537.00           NA            NA            0.00       0.00
 STUART LIPPMAN &ASSOCI                  Unsecured         888.00           NA            NA            0.00       0.00
 United States Dept Of Education         Unsecured     24,636.00     54,778.68      54,778.68           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-23213        Doc 33      Filed 04/16/19     Entered 04/16/19 13:36:08             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $65,033.90               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $550.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $550.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
